DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Responsive to communication filed on 29 June 2020.

Claim Objections
Claim(s) 6, 13, and 20 is/are objected to because of the following informalities:  “the first portion deprivileges that second portion” should be “the first portion deprivileges [[that]] the second portion”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the first portion uses nested page table to enforce memory isolation between first portion, the second portion, and the virtual machine” should be “the first portion uses a nested page table to enforce memory isolation between the first portion, the second portion, and the virtual machine”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7, 8-9, 12-14, 15-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuch et al. (US 2015/0370591).

Regarding claim 1, Tuch et al. teaches: A system comprising: 
a memory; and a hardware processor coupled to the memory (¶ 19, “Hardware platform 102 includes one or more central processing units (CPU) 103, host physical memory 104”) and configured to: 
execute a hypervisor having a first portion and a second portion (¶ 20, “Hypervisor 114 includes, inter alia, a hypervisor kernel 190, virtual machine monitors (VMM) 140.sub.1-140.sub.N, a user world application interface (API) 135, and a context transition routing unit 185”), wherein the first portion of the hypervisor executes at a first exception level (¶ 27, “various components within hypervisor 114 are assigned to different privilege levels”) that allows the first portion to access data of a virtual machine in the hardware processor and the memory (¶ 24, “CPU 103 executes software at different privilege levels, where each privilege level imposes a set of constraints and provides a set of functionality (such as access to specific registers and address translation mechanisms)”; ¶ 27, “For example, VMMs 140 are assigned to a relatively high privilege level that provides virtualization functionality”), and wherein the second portion of the hypervisor executes at a second exception level (¶ 27, “To both comply with the restrictions and fully exploit the functionality of different privilege levels, various components within hypervisor 114 are assigned to different privilege levels”) that prevents the second portion from accessing the data of the virtual machine in the hardware processor and the memory (¶ 24, “For example, user applications typically execute at a relatively low privilege level that precludes processes from executing instructions that could damage or compromise host computer system 100”).
Tuch et al. does not expressly teach exception levels, however, a person having ordinary skill in the art would have found the claimed exception levels obvious in view of Tuch’s disclosure of a hypervisor having various components assigned different privilege levels (¶ 27).

Regarding claim 2, Tuch et al. teaches: the first portion uses nested page table to enforce memory isolation between first portion, the second portion, and the virtual machine (¶ 59, “an EL0/EL1 shared, nested page table 810 includes a stage 1: guest virtual address (VA) to guest physical address (PA) 812 and a stage 2: PA to machine address (MA) 814. By contrast, in an EL2 page table: hypervisor virtual address (VA) to machine address (MA) 850 is part of a single stage translation scheme”).

Regarding claim 5, Tuch et al. teaches: the second portion installs and boots the first portion. (¶ 35, “Early hypervisor boot stages and the installation of components included in hypervisor 114 may be implemented in any technically feasible fashion. In some embodiments, early hypervisor boot stages are implemented within a component in hypervisor 114”).

Regarding claim 6, Tuch et al. teaches: the first portion deprivileges that second portion after being booted (¶ 35, “this method begins at step 401, where CPU 103 starts (i.e., boots, initiates after reset, powers-up, etc.), and early hypervisor boot stages install and configure components included in hypervisor 114”; ¶ 36, “As part of step 401, early hypervisor boot stages assign VMMs 140 and context transition routing unit 185 (including trampoline code 312) to EL2 and assigns hypervisor kernel 190 to EL1”).

Regarding claim 7, Tuch et al. teaches: the second portion schedules a virtual central processing unit (CPU) to a physical CPU and calls the first portion to run the virtual CPU (¶ 21, “each VMM 140.sub.1-140.sub.N manages a corresponding virtual hardware platform (i.e., virtual hardware platforms 122.sub.1-122.sub.N) that includes emulated hardware such as virtual CPUs (vCPUs) and guest physical memory. Each virtual hardware platform 122 supports the installation of a guest operating system (OS) (e.g., guest OS 132). In each instance, the guest OS provides user-level applications running in the virtual machine, such as application (apps) 113, an interface to the virtual hardware platform of the virtual machine”).

Claim(s) 7-9, 12-14, 15-16, and 19-21 correspond(s) to claim(s) 1-2 and 5-6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuch et al., as applied above, and further in view of Tosa et al. (US 8,656,482).

Regarding claim 3, Tuch et al. do not teach, however, Tosa et al. teach: the first portion authenticates an image of the virtual machine before booting the virtual machine (col. 6:53-56, “trusted VM 54 is launched by hypervisor 40 from an authenticated image stored on a computer-readable medium used by untrusted VM 52, as shown in detail below”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first portion authenticates an image of the virtual machine before booting the virtual machine, as taught by Tosa et al., in the same way to the first portion, as taught by Tuch et al.. Both inventions are in the field of using hypervisors to launch VMs in trusted environments, and combining them would have predictably resulted in a system configured to “manage a secure communication channel with the remote server system, wherein sensitive communication is encrypted”, as indicated by Tosa et al. (abstract).

Claim(s) 10 and 17 correspond(s) to claim(s) 3, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuch et al., as applied above, and further in view of Smith et al. (US 2009/0328195).

Regarding claim 4, Tuch et al. do not teach, however, Smith et al. teach: the first portion authenticates an image of the virtual machine before booting the virtual machine (¶ 79, “pre-verifier logic 404 may include .mu.-hypervisor logic 214, in which case, authentication of pre-boot .mu.-hypervisor logic 214 is accomplished upon authentication of pre-verifier logic 404. Alternatively, .mu.-hypervisor logic 214 may be loaded and verified by pre-verifier logic 404”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first portion authenticates an image of the virtual machine before booting the virtual machine, as taught by Smith et al., in the same way to the first portion, as taught by Tuch et al.. Both inventions are in the field of using hypervisors to launch VMs in trusted environments, and combining them would have predictably resulted in a system configured to “authenticate an application or service and protect the application or service when executing from memory”, as indicated by Smith et al. (¶ 2).

Claim(s) 11 and 18 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199